DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US 2016/0370526 (hereinafter “Kim”) in view of Ohmuro et al., WO 2015025950 (hereinafter “Ohmuro”).
Regarding claim 1, Kim teaches (at least in Figures 1 and 7) a backlight module (BLU), comprising: a light source (LS) emitting a light a light guide plate (140) optically coupled to the light source, and the light transmitting through the light guide plate; and a light conversion layer (130) disposed over the light guide plate, wherein the light conversion layer comprises: a first layer (LCL2, Figure 7 expanded view of light conversion layer 130), adjacent to the light source and comprises a plurality of first quantum dots (QDS2 in BU2); and a second layer (LCL1), further away from the light 
However, in the same field of endeavor of a display device, Ohmura teaches the emission wavelength of the first quantum dots is longer than the emission wavelength of the second quantum dots (Abstract and Figure 3, diameter of first layer quantum dots is larger than diameter of second layer quantum dots, therefore emission wavelength is longer).  Further, it would have been obvious for one of ordinary skill in the art at the time of filing to reverse the layer of the quantum dot layers in order to optimize the light mixing for desired white/color light applications of the device.
Regarding claim 2, Kim and Ohmura teach the invention as explained above and Kim further teaches wherein the first layer is in direct contact with the second layer, and the first layer and the second layer are sandwiched between two substrates (Figure 5, substrate 1 is base substrate BS and substrate 2 is diffusion layer DF2).
Regarding claim 3, Kim and Ohmura teach the invention as explained above and Kim further teaches at least one substrate between the first layer and the second layer (Figure 7, base substrate BS)..
Regarding claim 4, Kim and Ohmura teach the invention as explained above and Kim further teaches at least one substrate is free of a barrier layer (Figure 7, base substrate BS and no barrier layer BL).
Regarding claim 5, Kim and Ohmura teach the invention as explained above.  Further, in light of teaching in Kim that a substrate is formed between the two quantum dot layers, it would have been an obvious matter of design choice for one of ordinary skill in the art at the time of filing to provide two substrates between the quantum dot layers, in order to, for example, simply a manufacturing method in which substrate clad quantum dot layers are formed independently and then stacked.
Regarding claim 6, Kim and Ohmura teach the invention as explained above and Ohmura further teaches the light is a blue light, the plurality of first quantum dots comprise a plurality of red quantum dots, and the plurality of second quantum dots comprise a plurality of green quantum dots (Abstract and Figure 3).

Regarding claim 12, Kim and Ohmura teach the invention as explained above and Kim teaches (at least in Figures 1 and 7) a light conversion layer (130), disposed over a light source (LS), wherein the light conversion layer comprises: a first layer (LCL2), adjacent to the light source (see Figure 1) and comprises a plurality of first quantum dots (QDS2 in BU2); and a second layer (LCL1), further away from the light source than the first layer (see Figure 1) and comprising a plurality of second quantum dots (QDS1 in BU1).  Further, Ohmura teach the emission wavelength of the first quantum dots is longer than the emission wavelength of second quantum dots, as set forth above regarding claim 1.
Regarding claim 13, Kim and Ohmura teach the invention as explained above and Kim further teaches the first layer is in direct contact with the second layer, and the first layer and the second layer are sandwiched between two substrates (Figure 5, substrate 1 is base substrate BS and substrate 2 is diffusion layer DF2).
Regarding claim 14, Kim and Ohmura teach the invention as explained above and Kim further teaches at least one substrate between the first layer and the second layer (Figure 7, base substrate BS).
Regarding claim 15, Kim further teaches at least one substrate is free of a barrier layer (Figure 7, base substrate BS and no barrier layer BL).
Regarding claim 19, Kim and Ohmura teach the invention as explained above and Kim further teaches a display device, comprising: a display panel; and a backlight module of claim 1, disposed at one side of the display panel (Figure 1, [0002]).
Claims 7-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ohmura and further in view of Tseng et al., US 2018/0120638 (hereinafter “Tseng”).
Regarding claims 7-10 and 16-18, Kim and Ohmura teach the invention as explained above and Kim further teaches the plurality of first quantum dots are dispersed in a first resin material and the plurality of second quantum dots are embedded in a second resin material ([0014]).  Kim is silent as to the method of forming the resin material.
However, in the same field of endeavor of backlit display devices having resin layers, Tseng teaches the claimed components of the resin layer including the acrylate monomers, thiol surfactants and initiators ([0039] and subsequent paragraphs describe specific monomers and surfactants).  Further, it would have been obvious for one of ordinary skill in the art at the time of filing to provide the resin layer elements taught by Tseng in order to form the resin layer of Kim because the resin layers serve the same purpose and would therefore require the same characteristics.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383.  The examiner can normally be reached on Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875